Citation Nr: 1612249	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  06-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to compensation for a right hip disorder under the provisions of 38 U.S.C.A. § 1151 due to VA treatment in August 2006. 

2. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from July 1958 to October 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2004 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Waco, Texas, respectively.

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

In January 2011, September 2012, and November 2013, the Board remanded this matter for additional development and medical inquiry.  The case is once again before the Board for appellate consideration of the issues on appeal.  Based on another review of the claims file, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has been included in the claims file since the most recent supplemental statement of the case (SSOC) dated in December 2015, and has been considered pursuant to the Veteran's August 2013 waiver of initial AOJ review of the evidence.  38 C.F.R. §§ 19.31, 20.1304(c) (2015). 



REMAND

In its November 2013 remand, the Board requested in relevant part that the Veteran undergo VA compensation examination into his service connection claim for a right hip disorder under 38 U.S.C.A. § 1151.  Further, the Board requested that the examiner answer such questions as whether the Veteran's injury after falling out of bed was due to negligence, or was not reasonably foreseeable.  In response, a December 2015 VA medical opinion has been included in the record.

A remand is necessary because the remand directives have not been followed.  First, the examiner who provided the opinion did not examine the Veteran.  Second, it is not clear that the examiner reviewed the entire claims file.  Third, the opinion was not based on the correct assumption, that the Veteran did fall out of his bed as he has asserted, and as previous VA examiners have found.  And fourth, the examiner did not comment on whether the Veteran's fall was not reasonably foreseeable.  This opinion, as with prior VA opinions addressing this issue in August 2011, May 2013, and July 2013, is inadequate.  As such, a remand is required to ensure compliance with previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim for a TDIU is remanded as well because it is inextricably intertwined with the service connection claim under 38 U.S.C.A. § 1151.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a new VA orthopedic examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder (records in the Veterans Benefits Management System (VBMS) and in Virtual VA) must be made available to the examiner for review, and the examination report should indicate such a review was accomplished.  Following examination of the Veteran and review of the claims folder, the same examiner who conducted the personal examination of the Veteran is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the right hip disability the Veteran incurred from falling out of a VA hospital bed was the result of: (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment providers; or (b) an event not reasonably foreseeable in the course of VA treatment.  In particular, address the Veteran's contention that his fall from the bed was precipitated by a faulty bed rail.   

b. Is it at least as likely as not that the Veteran's service-connected disorders (back, radicular, knees, feet, orbital, scar, and, if found service connected, right hip), in and of themselves and without regard to age, impair the Veteran's ability to secure and follow a substantially gainful occupation.  Please address sedentary and non-sedentary employment.  

A complete rationale for all opinions must be provided, based on the examiner's clinical experience, medical expertise, and established medical principles.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




